Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 1/21/2022, Applicant amended claims 1.  Therefore claims 1-5, 7-10 and 19 are pending.

Response to Arguments
Applicant’s arguments, see Amendment Remarks, filed1/21/2022, with respect to the rejection(s) of previous claim(s) 6 under 35 USC 103 have been fully considered and are persuasive.  The rejection of 10/21/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-10 and 19 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        
/CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687